Richmond, C.
By stipulations in this cause filed April 26, 1886, it was agreed that the appellant should have until July 1, 1886, to file his brief; that appellee should have until September 1, 1886, to file her brief; and that appellant should have until the first day of the next term of said court to file briefs in reply, after which time said cause should stand submitted.
We find that no briefs have been filed by either party. Under general rule 26 of this court, as well as-the prac*291tice announced in Railway Co. v. Woy, 7 Colo. 556, the appeal in this case should be dismissed.
Per Curiam.
For the reasons above stated the appeal is dismissed.

Appeal dismissed.